NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MELINDA GABRIELLA VALENZUELA,                   No. 16-16492

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00020-NVW

 v.
                                                MEMORANDUM*
ARLENE McKAMEY, Nurse Practitioner;
ELIZA HOMER, Assistant Facility Health
Administrator at Corizon - Eyman,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Arizona state prisoner Melinda Gabriella Valenzuela appeals pro se from the

district court’s summary judgment in her 42 U.S.C. § 1983 action alleging

deliberate indifference to her serious medical needs. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Colwell v. Bannister, 763 F.3d 1060, 1065

(9th Cir. 2014). We affirm.

      The district court properly granted summary judgment because Valenzuela

failed to raise a genuine dispute of material fact as to whether Homer and

McKamey were deliberately indifferent to Valenzuela’s bladder condition. See id.

at 1066-68 (an official is “deliberately indifferent” if she “knows of and disregards

an excessive risk to inmate health and safety”; a difference of opinion between a

physician and the prisoner concerning what medical care is appropriate does not

amount to deliberate indifference (citation and internal quotation marks omitted)).

      Valenzuela’s motions to supplement the record (Docket Entry Nos. 5, 10,

20) are granted. However, to the extent that the documents have not been filed in

the district court, we do not consider them. See United States v. Elias, 921 F.2d

870, 874 (9th Cir. 1990) (“Documents or facts not presented to the district court

are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                  16-16492